DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that recite the concept of using matrices to determine matches for a search query covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recite applying softness map to determine matches and combining matches using a tree operations however does not explain how these are done and without a clear explanation it is unclear how exactly these steps are performed.

	Dependent claims are rejected for depending off independent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 15-20 of app no: 16109553 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use matrix to determine search results.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the method claims are shown below:

Instant Application
16109553
1. (currently amended) A method of applying a search engine query against a transcript data source, the method comprising: 

parsing the search engine query into literals and operators, wherein each of the literals comprises at least one word and wherein each of the operators is one of a binary operator and a unary operator, and the operators include at least one of phrase operators, conversation operators, and time operators; 

generating a query matrix from the literals; 
generating a transcript matrix from the transcript data source, 
wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications; 

determining a cross-correlation of the query matrix and the transcript matrix; 

applying a softness map to the cross-correlation to determine one or more matches for each of the literals, the softness map generated from a softness associated with each of the literals, wherein the softness associated with each of the literals determines how much semantic difference is permitted between the literal and the one or more matches for that literal, and

wherein the one or more matches are identified from the cross-correlations that fall within a softness threshold; 

building a tree of operations, the tree of operations comprising the literals and the operators of the search engine query; 

combining the one or more matches utilizing the tree of operations and the operators to generate search results, each of the operators corresponding to a combination operation for the matches, 

wherein the combination operation operators include: 

"and" where a weight of the one or more matches is a product of input weights;
"or" where the weight of the one or more matches is a sum of input weights; and 
 then" where the weight of the one or more matches is the product of input weights, and time ordering is enforced; and 

returning the search results after performing each binary or unary operation on the one or more matches associated with the literals comprising the tree of operations. 
2. The method of claim 1, wherein determining the cross-correlation of the query matrix and the transcript matrix comprises: transforming the query matrix and the transcript matrix into a query word embedding matrix and transcript word embedding matrix utilizing a multi-dimensional word embedding for each word in the query matrix and the transcriptword embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word; and 

determining a sum of dot products of the query word embedding matrix and the transcript word embedding matrix.  

3. The method of claim 2, wherein query word-transcript word pairs from the query word embedding matrix and the transcript word embedding matrix and the sum of the dot products for each of the query word-transcript word pairs is stored in a quantitative thesaurus matrix.  

4. The method of claim 1, wherein determining the cross-correlation of the query matrix and the transcript matrix comprises: 
transforming the query matrix and the transcript matrix into a query word embedding matrix and transcript word embedding matrix utilizing a multi-dimensional word embedding for each word in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word; 
applying a fast Fourier transform to the transcript word embedding matrix and the query word embedding matrix to generate a transformed transcript word embedding matrix and a transformed query word embedding matrix; 


determining a point-wise product of the transformed transcript word embedding matrix and the transformed query word embedding matrix; and 
applying an inverse fast Fourier transform to the point-wise product to recover the cross-correlation of the transformed transcript word embedding matrix with the transformed query word embedding matrix.
1.	A method of applying a search engine query against a transcript data source, the method comprising:
parsing the search engine query into literals and operators, wherein each of the literals comprises at least one word and wherein each of the operators is one of a binary operator and a unary operator, and the operators include at least one of phrase operators, conversation operators, and time operators;
generating a query matrix from the literals;
generating a transcript matrix from the transcript data source, wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications;
transforming the query matrix and the transcript matrix into a query word embedding matrix and a transcript word embedding matrix utilizing a multi-dimensional word embedding for each of the words in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word;
determining a cross-correlation of the query word embedding matrix and the transcript word embedding matrix, wherein determining the cross-correlation includes at least one of:
computing a sum of dot products of the query word embedding matrix and the transcript word embedding matrix; and
using a fast Fourier transformation system on the query word embedding matrix and the transcript word embedding matrix;
on condition when the fast Fourier transformation system is used:
applying a fast Fourier transform to the query word embedding matrix and the transcript word embedding matrix to produce a transformed query matrix and a transformed transcript matrix;
determining a point-wise product of the transformed query matrix and the transformed transcript matrix; and
applying an inverse fast Fourier transform to recover the cross-correlation of the transformed query matrix with the transformed transcript matrix;
applying a softness map to the cross-correlation to determine one or more matches for each of the literals, the softness map generated from a softness associated with each of the literals, wherein the softness associated with each of the literals determines how much semantic difference is permitted between the literal and the one or more matches for that literal, and wherein the one or more matches are identified from the cross-correlation cross-correlations that fall within a softness threshold;
building a tree of operations, the tree of operations comprising the literals and the operators of the search engine query;
combining the one or more matches utilizing the tree of operations and the operators to generate search results, each of the operators corresponding to a combination operation for the matches, wherein the combination operation operators include:
“and” where a weight of the one or more matches is a product of input weights;
“or” where the weight of the one or more matches is a sum of input weights; and
“then” where the weight of the one or more matches is the product of input weights and time ordering is enforced; and
returning the search results after performing each binary or unary operation on values matches associated with the literals comprising the tree of operations.

5. The method of claim 1, further comprising: 
transforming the query matrix and the transcript matrix into a query word embedding matrix and transcript word embedding matrix utilizing a multi-dimensional word embedding for each word in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word;


determining when at least one of the literals comprises two or more words; and

on condition when at least one of the literals comprises the two or more words, 

applying a Gaussian kernel to the transcript word embedding matrix before determining the cross-correlation using a fast Fourier transformation system. 

5. The method of claim 1, further comprising:
determining when at least one of the literals comprises two or more words; and
on condition when that at least one of the literals comprises the two or more words, applying a Gaussian kernel to the transcript word embedding matrix before determining the cross-correlation using the fast Fourier transformation system.

6. The method of claim 1, wherein determining the cross-correlation of the query matrix and the transcript matrix comprises: 
determining query word-transcript word pairs, wherein sums of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix; 

sending a control to the quantitative thesaurus matrix to return a similarity score for each of the query word-transcript word pairs; and 

setting the cross-correlation equal to the similarity score.
6. The method of claim 1, wherein determining the cross-correlation of the query matrix and the transcript matrix comprises:
determining query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix;
sending a control to the quantitative thesaurus matrix to return a similarity score for each of the query word-transcript word pairs; and
setting the cross-correlation equal to the similarity score.

7. The method of claim 1, wherein the transcript data source comprises one or more documents, further comprising: 
determining query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix; 

sending a control to the quantitative thesaurus matrix to return similar words, the similar words having a similarity score above a thresholding softness for each of the literals;
determining a set of the one or more documents having at least one of the similar words; and utilizing the set of the one or more documents as the transcript data source
7. The method of claim 1, wherein the transcript data source comprises one or more documents, further comprising:
determining query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix;
sending a control to the quantitative thesaurus matrix to return similar words, the similar words having a similarity score above a thresholding softness for each of the literals;
determining a set of the one or more documents having at least one of the similar words; and
utilizing the set of the one or more documents as the transcript data source.

8. The method of claim 1, wherein the search engine query further comprises non-speech information, further comprising adding a non-speech information dimension to the query matrix and the transcript matrix.  

8. The method of claim 1, wherein the search engine query further comprises non-speech information, further comprising adding a non-speech information dimension to the query matrix and the transcript matrix.

9. (original) The method of claim 8, wherein the non-speech information is an emotion model: the non-speech information dimension of the query matrix being a query flag; and the non-speech information dimension of the transcript matrix being an output of the emotion model.
9. The method of claim 8, wherein the non-speech information is an emotion model:
the non-speech information dimension of the query matrix being a query flag; and
the non-speech information dimension of the transcript matrix being an output of the emotion model.

Claim 10. The method of claim 8, wherein the non-speech information is speaker metadata: the non-speech information dimension of the query matrix being a query flag; and the non-speech information dimension of the transcript matrix being an indication of a speaker. 

Claim 10. The method of claim 8, wherein the non-speech information is speaker metadata: the non-speech information dimension of the query matrix being a query flag; and the non-speech information dimension of the transcript matrix being an indication of a speaker. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019
Regarding claim 1, Jaech teaches: A method of applying a search engine query against a transcript data source, the method comprising: (Jaech see paragraph 0062 apply query about NBA finals to an article about NBA finals)
generating a query matrix from the literals; (Jaech see paragraph 0062 query match matrix with term embeddings where terms read on literals)
generating a transcript matrix from the transcript data source, (Jaech see paragraph 0062 document match matrix where documents reads on transcript)
applying a softness map to the cross-correlation to determine one or more matches for each of the literals, the softness map generated from a softness associated with each of the literals, wherein the softness associated with each of the literals determines how much semantic difference is permitted between the literal and the one or more matches for that literal, and (Jaech see paragraph 0060 0062 add exact-match channel to Match Tensor used to match words and patterns based on a value such that each entry into matrix denotes strength of similarity between terms where Match Tensor reads on softness map and value of match reads on softness)
Jaech does not distinctly disclose: parsing the search engine query into literals and operators, wherein each of the literals comprises at least one word and wherein each of the operators is one of a binary operator and a unary operator, and the operators include at least one of phrase operators, conversation operators, and time operators;
wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications;
determining a cross-correlation of the query matrix and the transcript matrix;
wherein the one or more matches are identified from the cross-correlations that fall within a softness threshold;
building a tree of operations, the tree of operations comprising the literals and the operators of the search engine query; 
combining the one or more matches utilizing the tree of operations and the operators to generate search results, each of the operators corresponding to a combination operation for the matches
wherein the combination operation operators include: 
"and" where a weight of the one or more matches is a product of input weights;
"or" where the weight of the one or more matches is a sum of input weights; and
 then" where the weight of the one or more matches is the product of input weights, and time ordering is enforced; and
returning the search results after performing each binary or unary operation on the one or more matches associated with the literals comprising the tree of operations
However, Pidduck teaches: parsing the search engine query into literals and operators, wherein each of the literals comprises at least one word and wherein each of the operators is one of a binary operator and a unary operator, and the operators include at least one of phrase operators, conversation operators, and time operators; (Pidduck see paragraphs 0058 0079 search query terms used to build a search tree with search module nodes , each search module being a term process or an operator process. Term reads on literal and operator reads on operators, the operators being applied to a query such as stream AND pond AND lake reads on phrase operators, search tree reads on tree of operations)
building a tree of operations, the tree of operations comprising the literals and the operators of the search engine query; (Pidduck see paragraphs 0044 0058 0079 search query terms used to build a search tree with search module nodes , each search module being a term process or an operator process)
combining the one or more matches utilizing the tree of operations and the operators to generate search results, each of the operators corresponding to a combination operation for the matches, (Pidduck see paragraph 0079 search module in search tree to provide results by implementing term process for terms using an index, an operator process for search operator, a match iterator for matching a value in a region. Matching search terms with operations terms and match iterator region reads on combining matches and combination operation for matches, results read on search results)
wherein the combination operation operators include: 
"and" where a weight of the one or more matches is a product of input weights; (Pidduck see paragraph 0058 AND operator used on query such that search must include the term. This teaches the specification’s description of the “and” operators as outline in paragraph 0032 of the spec)
"or" where the weight of the one or more matches is a sum of input weights; and (Pidduck see paragraph 0059 OR operator used on query in search. This teaches the specification’s description of the “and” operators as outline in paragraph 0032 of the spec)
returning the search results after performing each binary or unary operation on the one or more matches associated with the literals comprising the tree of operations. (Pidduck see paragraph 0079 generate response to query for user after search tree operations)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include a tree to return search results as taught by Pidduck for the predictable result of more efficiently and accurately providing search functions.
Jaech as modified does not distinctly disclose: wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications;
determining a cross-correlation of the query matrix and the transcript matrix;
wherein the one or more matches are identified from the cross-correlations that fall within a softness threshold;
 then" where the weight of the one or more matches is the product of input weights, and time ordering is enforced; and
However, Arn teaches: wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications; (Arn see paragraphs 0082 0090 streaming audio content to be converted to text with metadata captions and performing Short time Fourier transform)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include an audio stream as taught by Arn for the predictable result of more having more forms of inputting a query.
Jaech as modified does not distinctly disclose: determining a cross-correlation of the query matrix and the transcript matrix;
wherein the one or more matches are identified from the cross-correlations that fall within a softness threshold;
 then" where the weight of the one or more matches is the product of input weights, and time ordering is enforced; and
However, Eugene Rules List teaches:  then" where the weight of the one or more matches is the product of input weights, and time ordering is enforced; and (Eugene rules list see page 2, then operator where Part operand1 only occurs if part operand2 also occurs in the same construct)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include a then operator as taught by Eugene Rules List for the predictable result of more efficiently using queries by having more operators.
Jaech does not distinctly disclose: determining a cross-correlation of the query matrix and the transcript matrix;
wherein the one or more matches are identified from the cross-correlations that fall within a softness threshold;
However, Herlein teaches: determining a cross-correlation of the query matrix and the transcript matrix; (Herlein see paragraph 0033 0037 0039 space images stored as matrices applied to cross-correlation and compared to a threshold to determine matches)
wherein the one or more matches are identified from the cross-correlations that fall within a softness threshold; (Herlein see paragraph 0033 0037 0039 space images stored as matrices applied to cross-correlation and compared to a threshold to determine matches)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include a cross correlation as taught by Herlein for the predictable result of more efficiently performing operations on matrices.

	Regarding claim 2, Jaech as modified further teaches: wherein determining the cross-correlation of the query matrix and the transcript matrix comprises: transforming the query matrix and the transcript matrix into a query word embedding matrix and transcript word embedding matrix utilizing a multi-dimensional word embedding for each word in the query matrix and the transcript; matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word; and (Jaech see paragraph 0062 query matrix can be a 4 by n matrix and document matrix is an m by n matrix such that both matrices calculate term embeddings for each term where 4 by n and m by n reads on multi-dimensional)
determining a sum of dot products of the query word embedding matrix and the transcript word embedding matrix.  (Jaech see paragraph 0062 product of query matrix and document matrix to produce match tensor where product reads on dot product and dot product by definition reads on determining a sum)

Regarding claim 11, see rejection of claim 1.

	Regarding claim 12, see rejection of claim 2.
Claim(s) 3, 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Gardner US2003/0177112
Regarding claim 3, Jaech as modified does not teach: wherein query word-transcript word pairs from the query word embedding matrix and the transcript word embedding matrix and the sum of the dot products for each of the query word-transcript word pairs is stored in a quantitative thesaurus matrix
However, Gardner teaches: wherein query word-transcript word pairs from the query word embedding matrix and the transcript word embedding matrix and the sum of the dot products for each of the query word-transcript word pairs is stored in a quantitative thesaurus matrix.  (Gardner see paragraph 0116 0117 0122 distance matrix to be computed based on dot product of vectors of the matrix establishing a set of pairwise term-term distances specific to any pair of ontology terms in a given document space. Distance matrix reads on thesaurus matrix, pairwise terms read on word pairs, dot product reads on sum of dot products)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include dot products as taught by Gardner for the predictable result of more efficiently and determining similarity between terms.


	Regarding claim 13, see rejection of claim 3.

Claim(s) 4 and 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Dubout et al. US2014/0089365
Regarding claim 4, Jaech as modified further teaches: transforming the query matrix and the transcript matrix into a query word embedding matrix and transcript word embedding matrix utilizing a multi-dimensional word embedding for each word in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word; (Jaech see paragraph 0062 query matrix can be a 4 by n matrix and document matrix is an m by n matrix such that both matrices calculate term embeddings for each term where 4 by n and m by n reads on multi-dimensional)
to the transcript word embedding matrix and the query word embedding matrix (Jaech see paragraph 0062 query match matrix with term embeddings and document match matrix)
applying a fast Fourier transform  (Arn see paragraphs 0090 s performing Short time Fourier transform)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include an audio stream as taught by Arn for the predictable result of more having more forms of inputting a query.
Jaech does not teach: to generate a transformed transcript word embedding matrix and a transformed query word embedding matrix;
determining a point-wise product of the transformed transcript word embedding matrix and the transformed query word embedding matrix; and
applying an inverse fast Fourier transform to the point-wise product to recover the cross-correlation of the transformed transcript word embedding matrix with the transformed query word embedding matrix
	However Dubout teaches: to generate a transformed transcript word embedding matrix and a transformed query word embedding matrix; (Dubout see paragraphs 0030-0035 Fourier transform on matrices resulting in Fourier feature matrices where Fourier feature matrices read on transformed matrices)
determining a point-wise product of the transformed transcript word embedding matrix and the transformed query word embedding matrix; and (Dubout see paragraphs 0030-0035 point wise multiplying matrices after they matrices have been through Fourier transform)
applying an inverse fast Fourier transform to the point-wise product to recover the cross-correlation of the transformed transcript word embedding matrix with the transformed query word embedding matrix. (Dubout see paragraphs 0030-0035 inverse Fourier transform matrices after point wise multiplication to yield a score matrix)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include Fourier and Inverse Fourier transforms as taught by Dubout for the predictable result of more efficiently and determining similarity between terms.

	Regarding claim 14, see rejection of claim 4

Claim(s) 5 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Gao et al. US2019/0304105
Regarding claim 5, Jaech as modified further teaches: transforming the query matrix and the transcript matrix into a query word embedding matrix and transcript word embedding matrix utilizing a multi-dimensional word embedding for each word in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word; (Jaech see paragraph 0062 query matrix can be a 4 by n matrix and document matrix is an m by n matrix such that both matrices calculate term embeddings for each term where 4 by n and m by n reads on multi-dimensional)
determining when at least one of the literals comprises two or more words; and
on condition when at least one of the literals comprises the two or more words, (Jaech see paragraph 0062 term emeddings for NBA where NBA represents National Basketball Association which is three words)
to the transcript word embedding matrix (Jaech see paragraph 0062 document matrix with term embeddings)
	Jaech does not teach: applying a Gaussian kernel before determining the cross-correlation using a fast Fourier transformation system
Gao teaches: applying a Gaussian kernel before determining the cross-correlation using a fast Fourier transformation system (Gao see paragraph 0055 prior to computing cross correlation between Fourier representations the Gaussian Kernel is computed first)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include Gaussian Kernel as taught by Gao for the predictable result of more efficiently and determining similarity between terms.

	Regarding claim 15, see rejection of claim 5.

Claim(s) 6 and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Morimoto US2015/0227505 
Regarding claim 6, Jaech does not teach: determining query word-transcript word pairs, wherein sums of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix; 
sending a control to the quantitative thesaurus matrix to return a similarity score for each of the query word-transcript word pairs; and
setting the cross-correlation equal to the similarity score
	However, Morimoto teaches: determining query word-transcript word pairs, wherein sums of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix; 
sending a control to the quantitative thesaurus matrix to return a similarity score for each of the query word-transcript word pairs; and (Morimoto see paragraph 0054 0055 0059 pairs of words represented by vectors using scores to determine synonyms, a thesaurus is used to label synonyms given to similarity matrix. A determination by thesaurus in similarity matrix reads on control to thesaurus matrix, score for word pair synonyms reads on similarity score)
setting the cross-correlation equal to the similarity score.  (Morimoto see paragraph 0061 A score that is high for a word pair of a composite word and a word serving as a subject of the composite word is used as a feature value where using a word as feature value based on score read on setting cross correlation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include determining synonyms in similarity matrix as taught by Morimoto for the predictable result of more efficiently and determining similarity between terms.

	Regarding claim 16, see rejection of claim 6. 

Claim(s) 7 and 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Morimoto US2015/0227505 in view of McAteer et al. US2020/0004875
Regarding claim 7, Jaech does not teach: determining query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix; 
sending a control to the quantitative thesaurus matrix to return similar words, the similar words having a similarity score above a thresholding softness for each of the literals; 
determining a set of the one or more documents having at least one of the similar words; and utilizing the set of the one or more documents as the transcript data source.
However, Morimoto teaches: determining query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix; 
sending a control to the quantitative thesaurus matrix to return similar words, the similar words having a similarity score above a thresholding softness for each of the literals; (Morimoto see paragraph 0054 0055 0059 0071 pairs of words represented by vectors using scores to determine similarity based on threshold, a thesaurus is used to label synonyms given to similarity matrix. A determination by thesaurus in similarity matrix reads on control to thesaurus matrix, score for word pair synonyms reads on similarity score and threshold reads on thresholding softness)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include determining synonyms in similarity matrix as taught by Morimoto for the predictable result of more efficiently and determining similarity between terms.
Jaech as modified by Morimoto does not teach: determining a set of the one or more documents having at least one of the similar words; and utilizing the set of the one or more documents as the transcript data source.
However, McAteer teaches: determining a set of the one or more documents having at least one of the similar words; and utilizing the set of the one or more documents as the transcript data source. (McAteer see paragraph 0006 synonym for words used in query expansion for example using the term “animal” to return relevant documents)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include synonym query expansion as taught by McAteer for the predictable result of more efficiently and determining similarity between terms.

Regarding claim 17, see rejection of claim 7. 

Claim(s) 8, 9, 18, and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Moskowitz US2019/0117142
Regarding claim 8, Jaech as modified further teaches: the query matrix and the transcript matrix (Jaech see paragraph 0062 vector of size n as a dimension in query and document matrices)
Jaech as modified does not teach: wherein the search engine query further comprises non-speech information, further comprising adding a non-speech information dimension
However, Moskowitz teaches: wherein the search engine query further comprises non-speech information, further comprising adding a non-speech information dimension (Moskowitz see paragraph 0069 sentiment of anger in search query results in sentiment vector generation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include additional sentiment vector as taught by Moskowitz for the predictable result of more efficiently and determining similarity between terms and more efficiently performing search functions.

Regarding claim 9, Jaech as modified further teaches: wherein the non-speech information is an emotion model: the non-speech information dimension of the query matrix being a query flag; and the non-speech information dimension of the transcript matrix being an output of the emotion model (Moskowitz see paragraph 0067-0069 sentiment of anger in search query results in sentiment vector generation in response to query where sentiment is non speech information and emotion and using a the sentiment in response to a query reads on query flag)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include additional sentiment vector as taught by Moskowitz for the predictable result of more efficiently and determining similarity between terms and more efficiently performing search functions.

	Regarding claim 18, see rejection of claim 8.

Regarding claim 19, see rejection of claim 9.

Claim(s) 10, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. US2018/0349477 in view of Pidduck et al. US2018/0330009 in view of Arn et al. US2011/0319160 and in further view of Eugene Rules list, archived 10/18/2014, https://web.archive.org/web/20141018124711/https://j5.jbei.org/j5manual/pages/85.html in view of Herlein et al. US2013/0347019 in view of Moskowitz US2019/0117142 in view of Foster et al. US2019/0354594
Regarding claim 10, Jaech as modified further teaches: dimension of the query matrix dimension of the transcript matrix
	Jaech does not teach: wherein the non-speech information is speaker metadata: the non-speech information dimension being a query flag; and the non-speech information dimension being an indication of a speaker
	Foster teaches: wherein the non-speech information is speaker metadata: the non-speech information dimension being a query flag; and the non-speech information dimension being an indication of a speaker (Foster see paragraphs 0017 0018 using persona vectors such as speaker identifiers to determine an output to an input query where using the vector to determine an output to a query reads on query flag and vector reads on dimension)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using matrices to return search results as taught by Jaech to include speaker metadata as taught by Foster for the predictable result of more efficiently performing search functions.

	Regarding claim 20, see rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153